Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 8-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPGPUB 20190308255, Wason.
Regarding Claim 1, Wason discloses a hydraulically activated cutting tool (abstract) comprising: first and second pivoting jaws (fig. 11, jaws 70 and 100) pivotable around a shared pivot axis (at 150, fig 14) which extends in a direction (into and out of the page in fig 14), the jaws being pivotable around the pivot axis (par 0005) in a pivoting direction, (par 0005), , each jaw having opposite first and second side surfaces a blade (78) is formed on one the first pivoting jaw (fig 14), the blade having a cutting edge (79) extending in the direction of the pivot axis (fig 14) and between the side surfaces of the first pivoting jaw (fig 14), the cutting edge configured to form an elongated cut in the direction of the pivot axis (since the cutting edge 79 is partly planar shown in fig 4 this imparts an elongated cut); a stop (edge 108 of jaw 100, which contacts blade 78 in fig 14) is formed on the other second pivoting jaw (fig 14), the stop having a stop surface (edge 108 of jaw 100, which contacts blade 78 in fig 14), and a gripping section (110) formed on the second pivoting jaw (fig 14) and  protruding over the stop surface (fig 14) in a direction toward the first pivoting jaw (fig 14). 
the cutting edge forming an elongated cut in the direction of the pivot axis through the crimped connection (since the cutting edge 79 is partly planar shown in fig 4 this imparts an elongated cut).
Regarding Claim 2, the gripping section (110)  provided at the first side surface of the second pivoting jaw and forms a front peripheral edge in the pivoting direction (as seen in fig 8).  
Regarding Claim 3, the gripping section is provided at the first side surface of the second pivoting jaw, and a second gripping section is provided at the second side surface of the second pivoting jaw.  
the second pivoting jaw (since the gripping sections are arranged to pivot with the jaws).  
Regarding Claim 5, both gripping sections can be fixedly latched into at least one pivoting position (since the part 110 is fixedly latched to the jaw 100, and since the jaw 100 can be held in a singular position at a user’s discretion).  
Regarding Claim 8, the gripping section is provided at the first side surface of the second pivoting jaw, and a second gripping section is provided at the second side surface of the second pivoting jaw (fig 33 left and right parts of portion 110).
Regarding Claim 9, one or both gripping sections are pivotably arranged (since the gripping sections are arranged to pivot with the jaws).
Regarding Claim 10, one or both gripping sections can be fixedly latched into at least one pivoting position (since the part 110 is fixedly latched to the jaw 100, and since the jaw 100 can be held in a singular position at a user’s discretion).
Regarding Claim 11, the gripping section is pivotably mounted to the second pivoting jaw (since the gripping sections are arranged to pivot with the jaws).
Regarding Claim 12, the gripping section can be fixedly latched into at least one pivoting position (since the part 110 is fixedly latched to the jaw 100, and since the jaw 100 can be held in a singular position at a user’s discretion).
Regarding Claim 13, the gripping section is pivotably arranged (since the gripping sections are arranged to pivot with the jaws).
Regarding Claim 14, the gripping section can be fixedly latched into at least one pivoting position (since the part 110 is fixedly latched to the jaw 100, and since the jaw 100 can be held in a singular position at a user’s discretion).

Regarding Claims 16-20, the cutting edge is parallel to the pivot axis (as shown in fig 4 and disclosed in par.0066).     
Response to Arguments
Applicant's arguments filed 05/26/21 have been fully considered but they are not persuasive. Applicant argues that “The cutting edge of Wason is formed by a point edge that extends perpendicular to the pivot axis. That is, when the cutting edge of Wason engages the cable, a point cut is formed, and the side surfaces of the jaws above or below the cutting edges serve to split the cable. The cutting edge of Wason does not extend in the direction of the pivot axis as specified to form an elongated cut in the direction of the pivot axis as specified by amended claims 1 and 6”.  Although the cutting edge of Wason ends in a point a majority of the edge 79 is planar and thus also extends parallel to the Wason pivot axis.  This is discussed in par 0-079 and shown in fig 4.
As such the rejection is maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
]The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USPGPUBs 20150089816 comprises a cutting tool which uses pivotable grip portions analogous to the pivotal mounted grips of the present application, each contain elements of the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FERNANDO  AYALA/
Examiner, Art Unit 3724